                       Case 19-10289-LSS          Doc 2446      Filed 10/30/20      Page 1 of 3
                                                                                                    WILMINGTON
                                                                                                   RODNEY SQUARE

                                                                                                     NEW YORK
                                                                                             ROCKEFELLER CENTER

                                                                                                    Kevin A. Guerke
                                                                                                     P 302.571.6616
                                                                                                      F 302.576.3403
                                                                                                   kguerke@ycst.com

         October 30, 2020
         BY EMAIL/ECF

         The Honorable Laurie Selber Silverstein
         United States Bankruptcy Judge
         United States Bankruptcy Court
         For the District of Delaware
         824 North Market Street, 6th Floor
         Wilmington, Delaware 19801

                         Re:    In re: Imerys Talc America, Inc. et al., Case No. 19-10289 (LSS)

         Dear Judge Silverstein:

                 We write on behalf of James L. Patton, Jr., the legal representative for future talc personal
         injury claimants (the “FCR”), in response to the discovery letter filed on October 23, 2020 by
         Johnson & Johnson and Johnson & Johnson Consumer Inc. (together, “J&J”) [Docket No. 2394].

         Duplication is an Appropriate Objection

                 The FCR agrees with J&J that “transparency and disclosure are hallmarks of bankruptcy
         proceedings,” but discovery in furtherance of these hallmarks must be appropriately tailored and
         proportional to the needs of the case. Here, J&J has demanded, among other things, that the FCR
         produce all documents and communications related to fifty-eight (58) vague categories, almost all
         of which are privileged. J&J’s requests overlap with requests J&J made to the Debtors and TCC.
         Every dollar that the FCR and TCC spend on discovery is borne by the estate, and talc claimants
         are therefore the ultimate victims of burdensome and duplicative discovery requests.

                 Mindful of his constituency and the fact that every dollar wasted during the pendency of
         these cases is one less dollar that can ultimately be funded to a trust, the FCR believes “duplication”
         is an appropriate objection to J&J’s vague, redundant, and voluminous document requests. To the
         extent J&J narrows its discovery requests so that they are reasonable and appropriately tailored,
         the FCR is willing to search for responsive, non-privileged documents. Indeed, the FCR has
         already begun to work with J&J in this regard. The FCR also intends to discuss a categorical
         privilege log with J&J in conjunction with the ongoing discussions regarding the scope of the
         discovery requests. However, J&J should not be allowed to serve identical, blanket requests on
         the Plan Proponents and then complain when the Plan Proponents push back on the basis of cost
         efficiency and duplication.



                                        Young Conaway Stargatt & Taylor, LLP
                               Rodney Square | 1000 North King Street | Wilmington, DE 19801
                                 P 302.571.6600 F 302.571.1253 YoungConaway.com
27256831.6
                            Case 19-10289-LSS            Doc 2446         Filed 10/30/20         Page 2 of 3

         Young Conaway Stargatt & Taylor, LLP
         The Honorable Laurie Selber Silverstein
         October 30, 2020
         Page 2

         J&J’s Subpoena to Ankura Consulting Group, LLC

                 On October 22, 2020, J&J served a subpoena upon the FCR’s claims evaluation and
         financial valuation consultant, Ankura Consulting Group, LLC (“Ankura”). Like J&J’s other
         discovery requests to the Plan Proponents, its subpoena to Ankura is broad and vague, but its
         subpoena fails for another reason—Ankura is a consulting expert whose documents, work product,
         and communications are heavily guarded by the Federal Rules.

                 Federal Rule of Civil Procedure 26(b)(4) identifies two types of experts: testifying and
         consulting. An opposing party may discover facts known or opinions held by a consulting expert
         “only as provided in Rule 35(b) or upon a showing of exceptional circumstances under which it is
         impracticable for the party seeking discovery to obtain facts or opinions on the same subject by
         other means.”1 As the Court for the District of Delaware has held, “[c]onsulting expert discovery
         is much more limited than testifying expert discovery—materials considered by a consulting
         expert are generally not discoverable.”2 This general protection of consulting experts is in line
         with Third Circuit precedent,3 and other courts have construed 26(b)(4)(B) as creating a privilege
         against disclosure.4

                 Here, the FCR retained Ankura to be his claims evaluation and financial valuation
         consultant, and J&J cannot satisfy either of the two exceptions set forth in Rule 26(b)(4). Rule
         35(b) is inapplicable, and J&J can certainly obtain facts and opinions on talc claims elsewhere
         given its wealth of resources and the abundance of litigation on the subject matter. Ankura should
         accordingly be afforded Rule 26(b)(4)’s broad protections for consulting experts. If the FCR
         designates Ankura as a testifying expert, the FCR and Ankura will make the appropriate


         1
             Fed. R. Civ. P. 26(b)(4).
         2
           Ansell Healthcare Prod. LLC v. Reckitt Benckiser LLC, No. 15-CV-915-RGA, 2017 WL 6328149, at *2 (D. Del.
         Dec. 11, 2017); see also Employees Committed for J. v. Eastman Kodak Co., 251 F.R.D. 101, 104 (W.D.N.Y. 2008)
         (“When an expert is retained as a litigation consultant, however, materials reviewed or generated by the expert are
         generally privileged and immune from disclosure.”); Plymovent Corp. v. Air Tech. Sols., Inc., 243 F.R.D. 139, 143
         (D.N.J. 2007) (“Rule 26(b)(4)(B) thus creates a safe harbor whereby facts and opinions of nontestifying, consulting
         experts are shielded from discovery, except upon a showing of exceptional circumstances.”).
         3
           See In re Cendant Corp. Sec. Litig., 343 F.3d 658, 665 n.7 (3d Cir. 2003) (“[Rule 26(b)(4)] precludes discovery
         against an expert informally consulted in preparation for trial. Fed.R.Civ.P. 26(b)(4), Advisory Comm. Notes, 1970
         Amendment. Under this rule, a party ‘may discover facts known or opinions held by an expert who has been retained
         or specially employed . . . upon a showing of exceptional circumstances under which it is impracticable for the party
         seeking discovery to obtain facts or opinions on the same subject by other means.’ Fed.R.Civ.P. 26(b)(4)(B). Once
         such a showing is made, a court, before ordering discovery, must analyze the policy considerations underlying the
         rule to determine whether they outweigh the exceptional circumstances. Moore's Federal Practice § 26.80[2], at 26–
         236.5 (citing the policy consideration of ‘allowing counsel to obtain the expert advice they need to properly evaluate
         and present their clients' positions without fear that every consultation with an expert may yield grist for the discovery
         mill’)”).
         4
           Plymovent Corp., 243 F.R.D. at 143 (citing FMC Corp. v. Vendo Co., 196 F.Supp.2d 1023, 1044 (E.D.Cal.2002)
         (describing the rule's protection as “the free consultation privilege”); Texas Lawyers Ins. Exchange v. Resolution Trust
         Corp., 822 F.Supp. 380, 382 (W.D.Tex.1993) (“the consultant witness privilege”); Dayton–Phoenix Group, Inc. v.
         General Motors Corp., 1997 WL 1764760 at *1, n. 2 (S.D.Ohio Feb. 19, 1997) (“Rule 26(b)(4)(B) is a specialized
         application of the work product doctrine.”))


27256831.6
                           Case 19-10289-LSS              Doc 2446        Filed 10/30/20        Page 3 of 3

         Young Conaway Stargatt & Taylor, LLP
         The Honorable Laurie Selber Silverstein
         October 30, 2020
         Page 3

         disclosures on a schedule agreed to by the parties or ordered by the Court, but the FCR currently
         has no intention of calling Ankura as a testifying expert.

         J&J Lacks Standing to Contest Confirmation

                 J&J’s prepetition rights and obligations are unaffected here because the Debtors’ plan of
         reorganization (as may be amended, the “Plan”) is “indemnity neutral,” and J&J will be in the
         same position after confirmation that it was in prior to the Debtors’ bankruptcy. Section 11.5 of
         the Plan makes this clear by affirming that nothing contained in the Plan “shall in any way operate
         to, or have the effect of, impairing, altering, supplementing, changing, expanding, decreasing, or
         modifying the J&J Indemnification Rights and Obligations.”5 Like insurers in “insurance neutral”
         plans that leave prepetition rights and obligations unaffected, J&J does not possess standing to
         contest the Plan’s confirmation.6 Without standing, J&J has no basis to seek discovery from the
         Plan Proponents.7 To the extent disputes exist regarding J&J’s indemnification rights and
         obligations, they will be resolved post-effective date, and the trust will implement the outcome
         pursuant to the applicable trust documents.8

         Settlement and Claims Data

                The FCR adopts and incorporates by reference the TCC and Debtors’ arguments in
         response to J&J’s letter addressing settlement and claims data.



                                                                          Respectfully Submitted,

                                                                          /s/ Kevin A. Guerke

                                                                          Kevin A. Guerke




         5
             See Plan § 11.5.1.
         6
           See In re Fed.-Mogul Glob. Inc., 684 F.3d 355, 379–81 (3d Cir. 2012) (holding that unless the creation of a trust
         “staggeringly increases insurers’ risk and exposure,” courts will generally not afford insurers standing because doing
         so would grant them “powerful leverage that may amount to a de facto veto over the reorganization proceeding.”); In
         re Combustion Eng’g, Inc., 391 F.3d 190, 218 (3d Cir. 2004), as amended (Feb. 23, 2005); see also In re Thorpe
         Insulation Co., 677 F.3d 869, 887 (9th Cir. 2012) (holding that whether an insurer has bankruptcy standing turns on
         whether the proposed plan is “insurance neutral”).
         7
             See In re Flintkote Co., 486 B.R. 99, 110 (Bankr. D. Del. 2012), aff’d, 526 B.R. 515 (D. Del. 2014).
         8
           See Debtors’ Omnibus Reply In Support Of Motion For Entry Of Order (I) Approving Disclosure Statement And
         Form And Manner Of Notice Of Hearing Thereon, (II) Establishing Solicitation Procedures, (III) Approving Form
         And Manner Of Notice To Attorneys And Certified Plan Solicitation Directive, (IV) Approving Form Of Ballots,
         (V) Approving Form, Manner, And Scope Of Confirmation Notices, (VI) Establishing Certain Deadlines In
         Connection With Approval Of Disclosure Statement And Confirmation Of Plan, And (Vii) Granting Related Relief at
         ¶ 35 [Docket No. 2293].

27256831.6
